Exhibit 10.7 Execution Copy US 4013411SERIESA PREFERRED STOCK PURCHASE AGREEMENT among TARGA RESOURCES CORP. and THE PURCHASERS PARTY HERETO TABLE OF CONTENTS Page Article IDEFINITIONS1 Section 1.01 Definitions.1 Section 1.02 Accounting Procedures and Interpretation.7 Article IIAGREEMENT TO SELL AND PURCHASE7 Section 2.01 Closing.7 Section 2.02 Purchase Price; Warrant Valuation.8 Section 2.03 Deliveries at the Closing.8 Section 2.04 Independent Nature of Purchasers’ Obligations and Rights.10 Section 2.05 Further Assurances.10 Article IIIREPRESENTATIONS AND WARRANTIES ANDCOVENANTS RELATED TO THE COMPANY10 Section 3.01 Existence.10 Section 3.02 Capitalization and Valid Issuance of Shares.11 Section 3.03 Ownership of the Partnership.12 Section 3.04 Ownership of the Partnership Material Subsidiaries.13 Section 3.05 Company SEC Documents.13 Section 3.06 No Material Adverse Change.14 Section 3.07 No Registration Required.14 Section 3.08 Registration Rights Priority.14 Section 3.09 Litigation.14 Section 3.10 No Default.14 Section 3.11 No Conflicts.15 Section 3.12 Authority; Enforceability.15 Section 3.13 Approvals.15 Section 3.14 Distribution Restrictions.16 Section 3.15 Partnership Status.16 Section 3.16 Investment Company Status.16 Section 3.17 No Labor Disputes.16 Section 3.18 Certain Fees.16 Section 3.19 Insurance.16 Section 3.20 Books and Records; Sarbanes-Oxley Compliance.17 Section 3.21 Listing and Maintenance Requirements.17 Section 3.22 Taxes.17 Section 3.23 Compliance with Laws; Environmental Laws; Pipeline Safety Laws; Permits; and Environmental Permits.18 Section 3.24 Required Disclosures and Descriptions.19 Section 3.25 Title to Property.19 Section 3.26 Rights-of-Way.19 i Section 3.27 Form S-3 Eligibility.19 Article IVREPRESENTATIONS AND WARRANTIES ANDCOVENANTS OF THE PURCHASERS19 Section 4.01 Existence.19 Section 4.02 Authorization, Enforceability.19 Section 4.03 No Breach.20 Section 4.04 Certain Fees.20 Section 4.05 Unregistered Securities.20 Section 4.06 Sufficient Funds.21 Section 4.07 Conversion and Exercise.21 Article VCOVENANTS22 Section 5.01 Conduct of Business.22 Section 5.02 Cooperation; Further Assurances.22 Section 5.03 Lock-up Agreement.22 Section 5.04 Use of Proceeds.23 Section 5.05 Tax Reporting.23 Section 5.06 Listing of Units.23 Section 5.07 Additional Issuance.23 Article VIINDEMNIFICATION, COSTS AND EXPENSES24 Section 6.01 Indemnification by the Company.24 Section 6.02 Indemnification by the Purchasers.25 Section 6.03 Indemnification for Certain Fees.25 Section 6.04 Indemnification Procedure.26 Article VIITERMINATION27 Section 7.01 Termination.27 Section 7.02 Certain Effects of Termination.27 Article VIIIMISCELLANEOUS27 Section 8.01 Arrangement Fee.27 Section 8.02 Interpretation.27 Section 8.03 Survival of Provisions.28 Section 8.04 No Waiver; Modifications in Writing.28 Section 8.05 Binding Effect.29 Section 8.06 Non-Disclosure.29 Section 8.07 Communications.29 Section 8.08 Entire Agreement.30 Section 8.09 Assignment.31 Section 8.10 Preemptive Right.31 ii Section 8.11 Governing Law; Submission to Jurisdiction.31 Section 8.12 No Recourse Against Others.32 Section 8.13 No Third Party Beneficiaries.32 Section 8.14 Waiver of Jury Trial.32 Section 8.15 Execution in Counterparts.33 iii Schedule A — Purchase Price Allocation Schedule B — Company Group Subsidiaries Schedule C — Partnership Material Subsidiaries Exhibit A — Form of Certificate of Designations Exhibit B — Form of Registration Rights Agreement (Common Stock issuable upon conversion of the Preferred Stock) Exhibit C — Form of Registration Rights Agreement (Warrant Shares) Exhibit D — Form of Warrant Agreement Exhibit E — Form of Vinson and Elkins L.L.P. Opinion Exhibit F — Form of Board Director/Observer Agreement Exhibit G — Books and Records; Sarbanes-Oxley Compliance iv SERIES A PREFERRED STOCKPURCHASE AGREEMENT
